Title: From Thomas Jefferson to William Jackson, 15 September 1804
From: Jefferson, Thomas
To: Jackson, William


               
                  
                     Sir
                  
                  Monticello Sep. 15. 04.
               
               I have recieved your letters of the 7th. and 9th. instant, and shall use their contents in due time & place for the benefit of our country. as you seem sufficiently apprised that the person of the Marquis Yrujo is under the safeguard of the nation, & secured by it’s honor against all violation, I need add nothing on that head. on another however I may be permitted to add that if the information respecting a letter said to have been written by me was meant as a sample of the communications proposed to be given to you, their loss will not be great. no such letter was ever written by me, by my authority, or with my privity. with my acknoledgements for the communication I tender you my salutations.
               
                  
                     Th: Jefferson
                  
               
            